DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a liquid crystal display device comprising in the following order from a viewing surface side: a first polarizer; a viewing angle compensation layer; a first positive A plate having an in-plane retardation of 120 nm or greater and 155 nm or smaller; a positive C plate having a thickness retardation of 80 nm or greater and 100 nm or smaller; a first substrate; a second positive A plate having an in-plane retardation of 120 nm or greater and 155 nm or smaller; a horizontally aligned liquid crystal layer; a second substrate; and a second polarizer, the liquid crystal display device further comprising between the viewing angle compensation layer and the first positive A plate a positive C plate having a thickness retardation of 30 nm or greater and 80 nm or smaller.
Claim 6 recites, inter alia, a liquid crystal display device comprising in the following order from a viewing surface side: a first polarizer; a viewing angle compensation layer; a first positive A plate having an in-plane retardation of 120 nm or greater and 155 nm or smaller; a positive C plate having a thickness retardation of 80 nm or greater and 100 nm or smaller; a first substrate; a second positive A plate having an in-plane retardation of 120 nm or greater and 155 nm or smaller; a horizontally 
None of the prior art of record alone or in combination discloses the claimed invention.
Park et al. (US 2012/0026421) discloses a liquid crystal display device comprising in the following order from a viewing surface side: a first polarizer; a positive C plate; a first substrate; a horizontally aligned liquid crystal layer; a second substrate; a viewing angle compensation layer; and a second polarizer, the liquid crystal display device further comprising between the first polarizer and the first positive A plate a positive C plate having a thickness retardation.
Sabae et al. (US 2009/0257012) discloses a liquid crystal display device comprising in the following order from a viewing surface side: a first polarizer; a first substrate; a horizontally aligned liquid crystal layer; a second substrate; a viewing angle compensation layer; and a second polarizer.
Nakatsugawa (US 2008/0074595) discloses a liquid crystal display device comprising in the following order from a viewing surface side: a first polarizer; a first substrate; a positive A plate having an in-plane retardation, a horizontally aligned liquid crystal layer.
Park, Sabae, nor Nakatsugawa expressly discloses a first positive A plate having an in-plane retardation of 120 nm or greater and 155 nm or smaller, the positive C plate having a thickness retardation of 80 nm or greater and 100 nm or smaller, the second positive A plate having an in-plane retardation of 120 nm or greater and 155 nm or smaller, or the liquid crystal display device further comprising between the first polarizer and the first positive A plate a positive C plate having a thickness retardation of 30 nm or greater and 80 nm or smaller, or (as per claim 6) the viewing angle compensation layer being a biaxial retardation layer having an in-plane retardation of 100 nm or greater and 130 nm or smaller and an NZ coefficient of 1.1 or greater and 1.3 or smaller, the liquid crystal display device further comprising between the viewing angle compensation layer and the first positive A plate a biaxial retardation layer having an in-plane retardation of 10 nm or greater and 30 nm or smaller and an NZ coefficient of −7.5 or greater and −6.5 or smaller, nor would it have been obvious to do so in combination.
Claims 2-5 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/17/2021